DETAILED ACTION
In response to communication filed 15 January 2019, this is first Office Action of the merits. Claims 1-36 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 13 recites “computer readable storage medium” has been interpreted as --non-transitory computer readable storage medium-- based on [0095] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” in the current specification. 

Drawings
Figures 5A, 5B, 5C, 5D, 6A, 6B, 6C, 6D and 6E  have gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 9, 21 and 33 are objected to because of the following informalities:  
Claims 9, 21 and 33 recite an abbreviation “URI”. The term “URI” must be introduced in an unabbreviated form. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-12 are recited as being directed to a “method”. Claims 13-24 are recited as being directed to a “computer program product”. Claims 25-36 are recited as being directed to a “system”. Thus claims 1-16 have been identified to be directed towards the appropriate statutory category (once the software per se rejection is overcome). Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
generating a first process node in a network, the first process node corresponding to a first analytic method; 
generating a plurality of session nodes in the network corresponding to the plurality of executions; 
linking each of the plurality of session nodes to the first process node; associating with the plurality of session nodes metadata regarding the plurality of executions; 
generating at least one product node corresponding to a product, the product integrating a result value of at least one of the plurality of executions; 
linking the at least one product node to the session node of the plurality of session nodes corresponding to the at least one of the plurality of executions.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally apply evaluation to generate a process node related to first analytic method and generating session nodes related to executions. A human being can apply evaluation to link each of the session nodes to the process node and associating the session nodes metadata related to the plurality of executions. A human mind can evaluate to generate product nodes and linking product nodes to the session nodes. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
collecting information regarding a plurality of analytic methods;
collecting information regarding a plurality of executions of the first analytic method;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered”. Similarly the claim limitations as a whole above appear to be gathering data in terms of analytic methods and information regarding the plurality of executions related to the analytic method and do not appear to integrate the abstract idea into a practical application.
	Step 2B:
Claim 1 further recites limitations:
collecting information regarding a plurality of analytic methods;
collecting information regarding a plurality of executions of the first analytic method;  
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered”. Similarly the claim limitations as a whole above appear to be gathering data in terms of analytic methods and information regarding the plurality of executions related to the analytic method and do not appear to integrate the abstract idea into a practical application and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claims 13 and 25 incorporate substantively all the limitations of claim 1 in a computer product and system form and are rejected under the same rationale.

Regarding claims 2 and 10-12, 
Step 2A: Prong One:
Claim 2 recites limitations:
wherein the product is a journal publication, a report, a presentation, or a patent publication. 
Claim 10 recites limitations:
wherein the at least one product node comprises a URI referencing the corresponding product.
Claim 11 recites limitations:
wherein the product is a datastore.
Claim 12 recites limitations:
wherein the product is a datastore, and wherein the datastore is referenced by a data node of the plurality of data nodes.
These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
	A human being can mentally apply observation to determine that the product can be a journal publication, a report, a presentation or a patent publication, a datastore and datastore is referenced by data nodes. A human being can apply observation to determine that product node consists of URI. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 14 and 22-24 incorporate substantively all the limitations of claims 2 and 10-12 in a computer product form and is rejected under the same rationale.
Claims 26 and 34-36 incorporate substantively all the limitations of claims 2 and 10-12 in a system form and is rejected under the same rationale.

 Regarding claims 3-8, 
Step 2A: Prong One:
Claim 3 recites limitations:
generating a register node corresponding to the result value; 
linking the register node to the session node of the plurality of session nodes corresponding to the at least one of the plurality of executions.
Claim 4 recites limitations:
generating a plurality of data nodes, the data nodes corresponding to data, the data having been input to the at least one of the plurality of executions; 
linking the plurality of data nodes to the register node.
Claim 5 recites limitations:
wherein the network is represented as a graph.
Claim 6 recites limitations:
traversing the network to determine a set of products derived from the first analytic method
Claim 7 recites limitations:
traversing the network to determine a set of products derived from the data.
Claim 8 recites limitations:
validating a request for access to the at least one of the plurality of data nodes based on the authentication node.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally apply evaluation to generate a register node related to result value and linking the register node to the session node. A human being can mentally apply evaluation to generate data nodes corresponding to plurality of executions and linking the data nodes to the register node. A human mind can evaluate by using a pen and paper to generate a graph to represent the network. A human being can mentally evaluate to traverse the network to determine a set of products derived from the analytic method. A human being can mentally evaluate to traverse the network to determine a set of products derived from the data. A human being can apply evaluation to determine if a request is valid based on the authentication logic. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 15-20 and 27-32 incorporate substantively all the limitations of claim 3-8 in a computer product and system form respectively and are rejected under the same rationale.

Regarding claim 9, 
Step 2A: Prong One: 
Claim 9 recites limitations:
traversing the network to determine a set of products derived from data of the at least one of the plurality of data nodes.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally evaluate to traverse the network to determine a set of products derived from the data nodes. 
Step 2A: Prong Two:
Claim 9 further recites limitations:
receiving a remote request from a user, the user being associated with at least one of the plurality of data nodes; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving a request from a user and do not appear to integrate the abstract idea into a practical application.
	Step 2B:
Claim 9 further recites limitations:
receiving a remote request from a user, the user being associated with at least one of the plurality of data nodes; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving a request from a user and do not appear to integrate the abstract idea into a practical application and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claims 21 and 33 incorporate substantively all the limitations of claim 9 in a computer product and system form and are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, 13, 17, 18, 23, 25, 29, 30 and 35 are rejected under 35 U.S.C. 102 (a)(1)/ 102(a)(2) as being anticipated by Campbell et al. (US 2014/0188862 A1, hereinafter “Campbell”).

Regarding claim 1, Campbell teaches
A method comprising: (see Campbell, [0058] “disclosure contemplates any suitable method”). 
collecting information regarding a plurality of analytic methods; (see Campbell, [0034] “a social-networking system 160, client system 130, or third-party system 170 may access social graph 200 and related social-graph information for suitable applications. The nodes and edges of social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of social graph 200”; [0049] “The typeahead process may use one or more matching algorithms to attempt to identify matching social-graph elements”; [0051] “The social-networking system 160 may then search a data store 164 (or, in particular, a social-graph database) to identify content matching the query. The search engine may conduct a search based on the query phrase using various search algorithms and generate search results that identify resources or content (e.g., user-profile pages, content-profile pages, or external resources) that are most likely to be related to the search query”).   
generating a first process node in a network, (see Campbell, [0026] “Social-networking system 160 may generate, store, receive, and transmit social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information”; [0027] “a social graph may include multiple nodes--which may include… multiple concept nodes (each corresponding to a particular concept)” – concept node has been interpreted as process node) the first process node corresponding to a first analytic method; (see Campbell, [0052] “As the typeahead process receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements… concept nodes 204”). 
collecting information regarding a plurality of executions of the first analytic method; (see Campbell, [0051] “the search engine may identify one or more resources that are likely to be related to the search query, each of which may individually be referred to as a "search result," or collectively be referred to as the "search results" corresponding to the search query. The identified content may include, for example, social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206)”) 
generating a plurality of session nodes in the network (see Campbell, [0035] “may create a user node 202 corresponding to the user, and store the user node 202 in one or more data stores” – user nodes are interpreted as session nodes; [0026] “Social-networking system 160”) corresponding to the plurality of executions; (see Campbell, [0086] “This type of structured search query may allow the social-networking system 160 to more efficiently search for resources and content related to the online social network (such as, for example, profile pages) by searching for content connected to or otherwise related to the identified user nodes 202”). 
linking each of the plurality of session nodes to the first process node; (see Campbell, [0040] “an edge 206 between a user node 202 and a concept node 204 may represent a particular action or activity performed by a user associated with user node 202 toward a concept associated with a concept node 204… describes edges between a user node 202 and a concept node 204 representing a single relationship, this disclosure contemplates edges between a user node 202 and a concept node 204 representing one or more relationships”) associating with the plurality of session nodes metadata regarding the plurality of executions; (see Campbell, [0052] “When a match or matches are found, the typeahead process may transmit a response to the user's client system 130 that may include, for example, the names (name strings) of the matching nodes as well as, potentially, other metadata associated with the matching nodes… and displays names of matching edges 206 that may connect to the matching user nodes 202 or concept nodes 204”). 
generating at least one product node corresponding to a product, (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” – edge has been interpreted as product node and object/attribute are interpreted as product) the product integrating a result value of at least one of the plurality of executions; (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”). 
linking the at least one product node to the session node of the plurality of session nodes (see Campbell, [0039] “social graph 200 includes an edge 206 indicating a friend relation between user nodes 202 of user "A" and user "B" and an edge indicating a friend relation between user nodes 202 of user "C" and user "B"… this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202”) corresponding to the at least one of the plurality of executions (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”).
Claims 13 and 25 incorporate substantively all the limitations of claim 1 in a program product (see Campbell, [0119] “a computer-readable non-transitory storage medium or media may include one or more semiconductor based… any other suitable computer-readable non-transitory storage media, or any suitable combination of two or more of these, where appropriate”; [0114] “Processor 1002”) and system form (see Campbell, [0119] “a computer-readable non-transitory storage medium or media may include one or more semiconductor based… any other suitable computer-readable non-transitory storage media, or any suitable combination of two or more of these, where appropriate”; [0114] “computer system 1000 may load instructions from storage 1006 or another source (such as, for example, another computer system 1000) to memory 1004. Processor 1002 may then load the instructions from memory 1004”) and are rejected under the same rationale.

Regarding claim 5, Campbell teaches
wherein the network is represented as a graph (see Campbell, [0027] “social-networking system 160 may store one or more social graphs in one or more data stores 164”). 
Claims 17 and 29 incorporate substantively all the limitations of claim 5 in a program product and system form and are rejected under the same rationale.

Regarding claim 6, Campbell teaches
further comprising: traversing the network to (see Campbell, [0055] “The identified social-graph elements may be used as terminal tokens ("query tokens") in the grammars. Once these terminal tokens have been identified (for example, by using a semantic tree that corresponds to the text query from the user), the social-networking system 160 may traverse the grammar forest to identify intersecting non-terminal nodes”) determine a set of products derived (see Campbell, [0093] “The advertisements may correspond to one or more of the objects referenced in the search results. In particular embodiments, the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated”) from the first analytic method (see Campbell, [0052] “As the typeahead process receives requests or calls including a string or n-gram from the text query, the typeahead process may perform or causes to be performed a search to identify existing social-graph elements… concept nodes 204, edges 206”).
Claims 18 and 30 incorporate substantively all the limitations of claim 6 in a program product and system form and are rejected under the same rationale.

Regarding claim 11, Campbell teaches
wherein the product is (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes”) a datastore (see Campbell, [0026] “may include one or more data stores”). 
Claims 23 and 35 incorporate substantively all the limitations of claim 11 in a program product and system form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Kothari et al. (US 2007/0143322 A1, hereinafter “Kothari”).

Regarding claim 2, Campbell teaches
wherein the product is (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” – edge has been interpreted as product node and object/attribute are interpreted as product)
Campbell does not explicitly teach the product is a journal publication, a report, a presentation, or a patent publication. 
However, Kothari discloses reference graphs to determine similarity in documents and also teaches
	a patent publication (see Kothari, [0063] “The documents are the nodes of this graph”; [0059] “for determining the similarity of two or more publications based on multiple similarity measures determined for those publications. The method identifies technical terms in documents under consideration and determines the similarity of those documents”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of the documents on a graph being publication as being disclosed and taught by Kothari, in the system taught by Campbell to yield the predictable results of improving method of comparing two or more publications to determine the similarity between the documents (see Campbell, [0011] “Thus, a need exists for an improved method of comparing two or more publications to determine the similarity of those documents”). 
Claims 14 and 26 incorporate substantively all the limitations of claim 2 in a program product and system form and are rejected under the same rationale.

Claims 3-4, 7-10, 12, 15-16, 19-22, 24, 27-28, 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Piantino et al. (US 2013/0073970 A1, hereinafter “Piantino”).

Regarding claim 3, Campbell teaches
node corresponding to the result value; (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”; [0034] “Users and user nodes 202 described herein may, where appropriate, refer to registered users and user nodes 202 associated with registered users”).
linking nodes to the session node of the plurality of session nodes (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”; [0034] “Users and user nodes 202 described herein may, where appropriate, refer to registered users and user nodes 202 associated with registered users”) corresponding to the at least one of the plurality of executions (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”).
Campbell does not explicitly teach generating a register node; linking the register node to the session node. 
However, Piantino discloses social graphs and also teaches
generating a register node (see Piantino, [0025] “In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes… the edges represent actions that create a relationship between the nodes” – the other nodes are interpreted as register node).
linking the register node to the user nodes (see Piantino, [0025] “The same photograph may have edges to several other nodes that represent the users in that photograph, and these edges may be "tagged in" actions… a node representing a user in the social networking system 100 may have edges to each node representing posts made by that user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of nodes connecting and validating information as being disclosed and taught by Piantino, in the system taught by Campbell to yield the predictable results of effectively managing social graphs to determine relationships between users (see Piantino, [0025] “The social networking system 100 may maintain a social graph that tracks the relationship between the various objects, users, and events captured by the social networking system 100. In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes. In this embodiment the edges represent actions that create a relationship between the nodes”). 
Claims 15 and 27 incorporate substantively all the limitations of claim 3 in a program product and system form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Campbell and Piantino teaches
generating a plurality of data nodes, the data nodes corresponding to data, the data having been (see Piantino, [0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data)”) input to the at least one of the plurality of executions; (see Campbell, [0092] “at least one snippet for each search result will be a lineage snippet, which describes how the search result matches to the selected node and selected edges from the structured query that was used to generate the search result”). 
linking the plurality of data nodes to the register node (see Piantino, [0037] “connections that connect the narrative data nodes to other nodes, including nodes that represent the actors or users associated with the data”). The motivation for proposed combination is maintained. 
Claims 16 and 28 incorporate substantively all the limitations of claim 4 in a program product and system form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Campbell and Piantino teaches
traversing the network to (see Campbell, [0055] “The identified social-graph elements may be used as terminal tokens ("query tokens") in the grammars. Once these terminal tokens have been identified (for example, by using a semantic tree that corresponds to the text query from the user), the social-networking system 160 may traverse the grammar forest to identify intersecting non-terminal nodes”) determine a set of products derived (see Campbell, [0093] “The advertisements may correspond to one or more of the objects referenced in the search results. In particular embodiments, the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated”) from the data (see Piantino, [0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data)”). The motivation for proposed combination is maintained. 
Claims 19 and 31 incorporate substantively all the limitations of claim 7 in a program product and system form and are rejected under the same rationale.

Regarding claim 8, the proposed combination of Campbell and Piantino teaches
wherein the network further comprises (see Campbell, [0026] “Social-networking system 160”) an authentication node linked to at least one of the plurality of data nodes, (see Piantino, [0025] “In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes… the edges represent actions that create a relationship between the nodes” – the nodes related to other entities are interpreted as authentication node) wherein the method further comprises: (see Campbell, [0058] “disclosure contemplates any suitable method”).
validating a request for access to the at least one of the plurality of data nodes (see Piantino, [0105] “to determine the items of narrative data that the viewing user has permission to view”; 0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data)”) based on the authentication node (see Piantino, [0025] “In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes… the edges represent actions that create a relationship between the nodes” – the nodes related to other entities are interpreted as authentication node). The motivation for proposed combination is maintained. 
Claims 20 and 32 incorporate substantively all the limitations of claim 8 in a program product and system form and are rejected under the same rationale.

Regarding claim 12, the proposed combination of Campbell and Piantino teaches
wherein the product is (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” – edge has been interpreted as product node and object/attribute are interpreted as product) a datastore, and wherein the datastore is (see Campbell, [0026] “may include one or more data stores”) referenced by a data node of the plurality of data nodes (see Piantino, [0037] “stored in the user data store 350… are collectively called the narrative data 380”; [0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data)” – there are plurality of nodes in the social graph). The motivation for proposed combination is maintained. 
Claims 24 and 36 incorporate substantively all the limitations of claim 12 in a program product and system form and are rejected under the same rationale.

Regarding claim 9, Campbell teaches
receiving a remote request from a user, the user being a client system (see Campbell, [0033] “Information may be pushed to a client system 130 as notifications, or information may be pulled from client system 130 responsive to a request received from client system 130”).
traversing the network to (see Campbell, [0055] “The identified social-graph elements may be used as terminal tokens ("query tokens") in the grammars. Once these terminal tokens have been identified (for example, by using a semantic tree that corresponds to the text query from the user), the social-networking system 160 may traverse the grammar forest to identify intersecting non-terminal nodes”) determine a set of products derived from advertisement data (see Campbell, [0093] “The advertisements may correspond to one or more of the objects referenced in the search results. In particular embodiments, the social-networking system 160 may filter out one or more search results identifying particular resources or content based on the privacy settings associated with the users associated”).
Campbell does not explicitly teach user being associated with at least one of the plurality of data nodes; determine a set of products derived from data of the at least one of the plurality of data nodes. 
However, Piantino discloses social graphs and also teaches
user associated with at least one of the plurality of data nodes; (see Piantino, [0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data) and connections that connect the narrative data nodes to other nodes, including nodes that represent the actors or users associated with the data”).
data of the at least one of the plurality of data nodes (see Piantino, [0037] “the narrative data 380 is represented by nodes in a social graph that contain data (such as image data, text data, video data)” – there are plurality of nodes in the social graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of nodes connecting and validating information as being disclosed and taught by Piantino, in the system taught by Campbell to yield the predictable results of effectively managing social graphs to determine relationships between users (see Piantino, [0025] “The social networking system 100 may maintain a social graph that tracks the relationship between the various objects, users, and events captured by the social networking system 100. In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes. In this embodiment the edges represent actions that create a relationship between the nodes”). 
Claims 21 and 33 incorporate substantively all the limitations of claim 9 in a program product and system form and are rejected under the same rationale.

Regarding claim 10, Campbell teaches
wherein the at least one product node comprises… (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” – edge has been interpreted as product node and object/attribute are interpreted as product) the corresponding product (see Campbell, [0039] “an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” – edge has been interpreted as product node and object/attribute are interpreted as product). 
Campbell does not explicitly teach a URI referencing.   
However, Piantino discloses social graphs and also teaches
a URI referencing (see Piantino, [0120] “may also be associated with a unique hash or identifier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of unique identifiers as being disclosed and taught by Piantino, in the system taught by Campbell to yield the predictable results of effectively managing social graphs to determine relationships between users (see Piantino, [0025] “The social networking system 100 may maintain a social graph that tracks the relationship between the various objects, users, and events captured by the social networking system 100. In the social graph the users, the user data, and other entities, exist as nodes that have edges that are connections to other nodes. In this embodiment the edges represent actions that create a relationship between the nodes”). 
Claims 22 and 34 incorporate substantively all the limitations of claim 10 in a program product and system form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156